A Rehearing En Banc was granted in this case on July 31, 1996.

                  COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bray
Argued at Richmond, Virginia


THE GREIF COMPANIES/GENESCO, INC. and
 ST. PAUL FIRE AND MARINE
 INSURANCE COMPANY
                                            OPINION BY
v.        Record No. 0991-95-3     JUDGE JERE M. H. WILLIS, JR.
                                          JUNE 18, 1996
BARBARA JEAN HENSLEY,
 THE GREIF COMPANIES/GENESCO, INC. and
 LIBERTY MUTUAL FIRE INSURANCE COMPANY


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Joseph C. Veith, III (Montedonico, Hamilton &
          Altman, P.C., on briefs), for appellants.

          A. Thomas Lane, Jr., for appellee Barbara
          Jean Hensley.

          J. David Griffin (Fowler, Griffin, Coyne &
          Coyne, P.C., on brief), for appellees The
          Greif Companies/Genesco, Inc. and Liberty
          Mutual Fire Insurance Company.



     Greif Companies and St. Paul Fire and Marine Insurance

Company (St. Paul) appeal the decision of the Virginia Workers'

Compensation Commission awarding benefits to Barbara J. Hensley.

St. Paul contends that the commission erred (1) in failing to

find that Ms. Hensley's right carpal tunnel syndrome (CTS) was a

new injury, (2) in refusing to set aside the April 12, 1994 award

on the ground of mutual mistake, and (3) in holding St. Paul and

Liberty Mutual Fire Insurance Company (Liberty) jointly

responsible for the disability benefits awarded Ms. Hensley.

Liberty contends that St. Paul's appeal should be dismissed
because St. Paul failed in its notice of appeal to name Greif

Companies as an appellee and to provide the information required

by Rule 5A:11(b).

     In August, 1992, Ms. Hensley was diagnosed as suffering from

carpal tunnel syndrome (CTS) of the right wrist.    At that time,

she had been employed by Greif for twenty-six years.    For the

preceding eleven years, she had performed piece work as a sewing

machine operator, sewing armholes into coats.    This activity

required use of both hands.   St. Paul was Greif's workers'

compensation carrier at that time.     St. Paul accepted Ms.

Hensley's claim as compensable and paid her temporary total

disability compensation from August 31, 1992 through January 3,

1993, pursuant to an agreement of the parties and an award of the

commission.
     In October, 1992, Dr. G. Edward Chappell, Jr. performed a

carpal tunnel release and an anterior wrist synovectomy on Ms.

Hensley's right wrist.   In January, 1993, she returned to work at

Greif.   On June 23, 1993, she was awarded compensation for a five

percent permanent partial disability.

     On March 11, 1994, Ms. Hensley returned to Dr. Chappell,

complaining of pain and numbness in her right wrist.    Dr.

Chappell reported, "I believe that she has recurrent carpal

tunnel syndrome stemming from her previous problem with this

condition."   He restricted her to performing no piece work.     Ms.

Hensley has not worked since March 14, 1994.




                               - 2 -
     Ms. Hensley notified St. Paul's representative, Ms. Decker,

of her recurrent CTS and of her unemployment.   St. Paul agreed to

reinstate Ms. Hensley's compensation for temporary total

disability.   On April 12, 1994, the commission entered an award

memorializing that agreement.

     On April 25, 1994, Ms. Hensley reported to Dr. Chappell that

she suffered pain and numbness in her left wrist.   Nerve

conduction studies revealed bilateral CTS.   At that time, Liberty

had assumed Greif's workers' compensation coverage.
     When Ms. Decker learned of the left CTS, she questioned

whether the current right CTS was a new injury or a change in

condition.    She contacted Susan Wolf, a rehabilitation nurse

consultant, who sent a questionnaire to Dr. Chappell, asking him,
          Do you feel this is a new problem for Mrs.
          Hensley given the fact that she performed her
          regular job for 14 months without problems
          and now has a positive EMG bilaterally?


Dr. Chappell checked, "yes."    St. Paul then filed an application

for hearing, seeking to have the April 12, 1994 award set aside

and a determination made as to whether the current right CTS was

a new condition or a recurrence of the 1992 condition.

     Dr. Chappell was asked to clarify his answer on the

questionnaire. In response, he stated:
          I checked yes because she did not have
          problems for several months. This is a
          somewhat problematic situation, and it
          depends on how you define "new." I believe
          that there was some permanency as a
          consequence of her having carpal tunnel
          syndrome in 1992 and requiring surgery, and I
          am on record as recognizing a 5 percent



                                - 3 -
            permanent partial physical impairment for her
            right hand. . . . I believe that this
            condition would tend to leave her hand more
            vulnerable to continued piece work, and in
            that way it can be recognized as a
            continuation of the problem that she had back
            in 1992.

            Although . . . the fact that she was
            symptom-free for at least 6 months and then
            started having problems again indicates that
            this was a "new problem."


     On June 21, 1994, Ms. Hensley applied for a hearing,

alleging bilateral CTS.   She contended that Liberty was

responsible for the CTS in both wrists or, alternatively, that

both wrist conditions resulted from her 1992 condition, for which

St. Paul was responsible.   St. Paul amended its application for

hearing, alleging that the April 12, 1994 award should be set

aside because of a mutual mistake of fact.   St. Paul also

requested that Liberty be added as a defendant, because Liberty

was the current workers' compensation carrier for Greif.
     The deputy commissioner found that Ms. Hensley's right CTS

was a change in condition attributable to her 1992 condition, for

which St. Paul was responsible.   He found that her left CTS was a

new injury, for which Liberty was responsible.   Because the right

condition predated the left, he ordered that, pursuant to Code

§ 65.2-506, the award against St. Paul be suspended and

compensation be paid by Liberty until Ms. Hensley's left CTS was

resolved.   He also ordered Liberty to reimburse St. Paul for its

payments of compensation to Ms. Hensley after June 10, 1994.

     On review, the full commission affirmed the deputy



                                - 4 -
commissioner's findings regarding the right and left CTS.     The

commission further found that Ms. Hensley's total disability was

"due partially to her right hand condition and partially to the

left.    It cannot be determined which condition is predominately

disabling."    The commission awarded temporary total disability

benefits to Ms. Hensley and ordered St. Paul and Liberty each to

pay one-half.    Liberty was also ordered to reimburse St. Paul for

one-half of any compensation paid after May 19, 1994.     St. Paul

was ordered to pay for the cost of medical treatment for the

right CTS and Liberty was ordered to pay the cost of medical

treatment for the left CTS.    This appeal followed.
                                  I.

        We first address the motion to dismiss.   Rule 5A:11(b)

states, in pertinent part:
          No appeal from an order of the Commission
          shall be allowed unless, within 30 days after
          entry of the order appealed from . . .
          counsel files with the clerk of the Virginia
          Workers' Compensation Commission a notice of
          appeal which shall state the names and
          addresses of all appellants and appellees and
          the names, addresses, and telephone numbers
          of counsel for each party . . . .


On its notice of appeal, St. Paul failed to list Greif as an

appellee.    However, no party to this appeal was prejudiced by

that omission.    Greif and its counsel were listed as appellants.

All necessary parties were before the commission and are

presently before this Court.    This case is distinguishable from

Zion Church Designers & Builders v. McDonald, 18 Va. App. 580,




                                 - 5 -
445 S.E.2d 704 (1994), in which a necessary party received no

notice of the appeal and therefore was unable to protect its

interests.    In this case, all necessary parties have been present

and have participated at all stages of the proceedings.   The

motion to dismiss is denied.

                                 II.

     St. Paul first contends that the evidence is insufficient to

support the commission's finding that Ms. Hensley's right wrist

symptoms resulted from a change in condition relating to her

original 1992 CTS.   St. Paul argues that the evidence proves, as

a matter of law, that Ms. Hensley's right CTS is a new condition.

It notes that Dr. Chappell checked, "yes," when asked whether

the "problem" was new.   However, Dr. Chappell also explained that

"the problem" was new because Ms. Hensley had been symptom free

for six months.   The record supports the commission's conclusion.
     "The Commission's findings of fact are conclusive and

binding on this court if supported by credible evidence."

Russell Loungewear v. Gray, 2 Va. App. 90, 92, 341 S.E.2d 824,

825 (1986).   This rule applies when an expert's opinion contains

internal conflict.    See Chandler v. Schmidt Baking Co., 228 Va.
265, 321 S.E.2d 296 (1984).    Dr. Chappell's opinion sufficiently

supports the commission's finding that Ms. Hensley's right CTS

was a change in condition.    Dr. Chappell stated that "she has

recurrent carpal tunnel syndrome stemming from her previous

problem with this condition" and that her CTS was "a continuation




                                - 6 -
of the problem that she had back in 1992."   He explained that his

answer, "yes," to the question whether Ms. Hensley's right CTS

was a new problem, related to a reoccurrence of symptoms

following a period of remission, not to the question of

causation.

                                III.

     Our holding that the record supports the commission's

finding that Ms. Hensley's right CTS represented a change in the

condition of her original 1992 CTS moots St. Paul's contention

that the April 12, 1994 award should be set aside because of a

mutual mistake of fact.
                                IV.

     St. Paul and Ms. Hensley contend that the commission's equal

division of liability for payment of benefits between St. Paul

and Liberty violates Code § 65.2-506.   Liberty contends that it

should not be required to pay disability benefits for the left

CTS because no evidence proves that the left CTS is itself

disabling and because Ms. Hensley is receiving temporary total

disability for her right CTS.

     The commission found "that [Ms. Hensley's] current total

disability, commencing June 10, 1994, is due partially to her

right-hand condition and partially to the left.   It cannot be

determined which condition is predominately disabling."    The

commission, thus, made no finding that either CTS was totally

disabling, but found that the two together caused total




                                - 7 -
disability.   The total disability resulting from the bilateral

CTS was the basis for an award of compensation pursuant to Code

§ 65.2-500.   Either CTS alone, causing only partial incapacity,

might provide the basis for an award under Code § 65.2-502.

       Code § 65.2-506 provides, in pertinent part:
            If an employee receives an injury for which
            compensation is payable while he is still
            receiving or entitled to compensation for a
            previous injury in the same employment, he
            shall not at the same time be entitled to
            compensation for both injuries. . . . [I]f,
            at the time of the second injury, he is
            receiving compensation under the provisions
            of § 65.2-502, then no compensation shall be
            payable on account of the first injury during
            the period he receives compensation for the
            second injury.

Code § 65.2-506 sets forth a statutory scheme requiring payment

of compensation for multiple injuries in inverse order of

occurrence, the injury last suffered being first compensated.

Ms. Hensley's disability in her right wrist derived from her 1992

CTS.   Her left wrist disability related to a CTS that developed

later and was first diagnosed in May, 1994.   Because the left CTS

contributes to Ms. Hensley's total incapacity, the left CTS may

properly be considered the basis for a total incapacity award

pursuant to Code § 65.2-500.    See Smith v. Fieldcrest Mills,

Inc., 224 Va. 24, 28-29, 294 S.E.2d 805, 808 (1982).    By

operation of Code § 65.2-506, compensation for the later injury

must be paid first.   When that compensation is exhausted, or when

the left wrist condition ceases to impose incapacity,

compensation for the right wrist condition will resume, if



                                - 8 -
justified. 1

     At the time Ms. Hensley's left CTS was diagnosed, St. Paul

was paying her temporary total disability benefits, pursuant to

Code § 65.2-500, in accordance with their agreement memorialized

in the award of April 12, 1994.    At the time her left CTS was

diagnosed, Ms. Hensley was not receiving compensation under Code

§ 65.2-502.    Thus, this case does not fit precisely into the

language of § 65.2-506.   However, this case does not involve

injuries that resulted from sudden precipitating events, but

rather conditions that developed gradually.   Unquestionably, Ms.

Hensley's left CTS developed during her time of active

employment, a time when she was not receiving compensation.      Yet,

at the same time, her earlier disease in the right wrist was

developing toward reassertion.    Code § 65.2-506 expresses the

legislative approach to multiple contributing injuries.   We think

that same approach, and the required time frame, are appropriate

to this case.
     We hold that the commission erred in assessing liability for

Ms. Hensley's compensation equally to St. Paul and Liberty.      The

commission should have applied the rationale of Code § 65.2-506

and have held Liberty liable from the time Ms. Hensley's left CTS

was diagnosed.
     1
      In The Stenrich Group v. Jemmott, 251 Va. 186, 467 S.E.2d
795 (1996), issued after the commission's decision in this case,
the Virginia Supreme Court held that carpal tunnel syndrome,
derived from repetitive motion trauma, is not a compensable
condition under the Virginia Workers' Compensation Act.



                                 - 9 -
     The judgment of the commission is reversed and this case is

remanded for entry of an award requiring Greif and Liberty to pay

required compensation for the duration of Ms. Hensley's present

condition and adjusting payments made between the insurance

companies, in accordance with the provisions of this opinion.

The commission is further directed to consider the applicability

and effect of The Stenrich Group v. Jemmott, 251 Va. 186, 467
S.E.2d 795 (1996), on the rights of the parties in this case.
                                        Reversed and remanded.




                             - 10 -
Benton, J., concurring and dissenting.



     I concur in Parts I, II, and III of the opinion and in the

decision to remand based upon the Supreme Court's decision in The

Stenrich Group v. Jemmott, 251 Va. 186, 467 S.E.2d 795 (1996).

Because I would uphold the commission's decision to equally

divide between the insurers the liability for total disability

caused by two separate injuries, I do not join in Part IV of the

opinion.
     The majority opinion applies Code § 65.2-506 in reversing

the commission's decision. That statute reads as follows:
          If an employee receives an injury for which
          compensation is payable while he is still
          receiving or entitled to compensation for a
          previous injury in the same employment, he
          shall not at the same time be entitled to
          compensation for both injuries, but if he is,
          at the time of the second injury, receiving
          compensation under the provisions of
          § 65.2-503, payments of compensation
          thereunder shall be suspended during the
          period compensation is paid on account of the
          second injury, and after the termination of
          payments of compensation for the second
          injury, payments on account of the first
          injury shall be resumed and continued until
          the entire amount originally awarded has been
          paid. However, if, at the time of the second
          injury, he is receiving compensation under
          the provisions of § 65.2-502, then no
          compensation shall be payable on account of
          the first injury during the period he
          receives compensation for the second injury.


Code § 65.2-506.

     The initial clause in the statute expresses the general view

that an employee shall not be entitled to double compensation



                             - 11 -
that might enrich the employee.       See Robinson v. Salvation Army,

20 Va. App. 570, 459 S.E.2d 103 (1995).      The express language of

Code § 65.2-506 does not include, however, a first injury causing

total disability.   I believe that omission was purposeful.     The

statutory framework implicitly contemplates that the first injury

does not result in total disability because it is premised upon

the view that the employee is in fact employed when the second

injury occurs.    A person who is totally disabled is not

employable.
     Pursuant to the first sentence in Code § 65.2-506, an

employee receiving compensation for permanent partial loss or

permanent total loss from the first injury receives all of the

payments that are due under Code § 65.2-503, because payments are

only suspended while the employee is being paid compensation for

a second injury.    After the payment for the second injury ends,

payment for permanent partial loss or permanent total loss

resumes and continues "until the entire amount originally awarded

has been paid."    Code § 65.2-506.    Thus, the employee receives

the entire amount of both awards but not at the same time.      No

double dipping occurs because loss under Code § 65.2-503 is

permanent.    Indeed, Code § 65.2-503(F) specifically allows

certain other compensation to be paid while compensation is paid

pursuant to Code § 65.2-503.

     Under the second sentence of Code § 65.2-506, if the

employee is receiving compensation under Code § 65.2-502 for



                               - 12 -
partial incapacity (i.e., presumably the employee is working or

able to work) and suffers a second injury, the employee must be

paid compensation for the second injury, whether partial or total

incapacity, and "no compensation shall be payable on account of

the first injury during the period he receives compensation for

the second injury."   Code § 65.2-506.   The commission has

consistently ruled that the statute should not be applied in a

way that financially penalizes an employee "as the result of

having suffered two unfortunate injuries in separate industrial

accidents while working for the same employer."    Donahue v. Clark

Electric Contractors, Inc., 68 O.I.C. 256, 258 (1989).     Clearly,

the legislative "intent was to bar the payment of compensation

for successive injuries in the same work which might result in a

double recovery or at least a compensation rate which exceeds the

pre-injury average weekly wage."   Id.

     If, as the majority assumes, Code § 65.2-506 applies when

the first injury is totally disabling, then whenever an employee

experiences a second injury, which is less disabling (i.e.,

partial) the compensation for the second injury would supplant

the compensation payments for the first injury.   This could

result in the anomaly of an employee receiving less compensation

(i.e., payment for the partial disability) than he is entitled to

receive for the total disability he continues to suffer.

     In this case, the employee had a first injury that was

totally disabling and a second injury that also was totally



                              - 13 -
disabling.   The commission found "that the claimant's current

total disability . . . is due partially to her right hand

condition and partially to the left.   It cannot be determined

which condition is predominately disabling."   Obviously, the

employee can receive only one payment.

     Different insurance companies provided coverage during the

separate periods when the two injuries occurred.   Because both

injuries are totally disabling, the commission made a sound

decision to require the insurers to share the risk during the

total incapacity caused by the two injuries.   The commission did

not err in concluding that using the scheme of Code § 65.2-506 in

the instance where the first injury is totally disabling causes a

result that is unfair to the employee.   I believe that this

unfairness is manifestly the reason that the statute did not

address the instance where the first injury was totally

disabling.   See Donahue, 68 I.O.C. 256 (dividing liability

between two insurers when two separate injuries, each occurring

under a different insurer, resulted in total disability).




                              - 14 -